Exhibit 10.2

 

EXECUTION COPY

 

AGENCY AGREEMENT

This Agency (the “Agreement”) is made as of May 13, 2008, by and between a joint
venture formed among: (a) Hilco Consumer Capital, LLC, (b) Hilco Merchant
Resources, LLC, (c) Gordon Brothers Retail Partners, LLC, and (d) GB Brands, LLC
(collectively, the “Agent”) and Sharper Image Corporation (the “Merchant”), with
a principal place of business at 350 The Embarcadero, 6th floor, San Francisco,
CA 94105.

R E C I T A L S

WHEREAS, the Merchant has commenced a case (the “Bankruptcy Case”) under chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, the Merchant operates retail stores and desires that the Agent act as
the Merchant’s exclusive agent for the limited purpose of selling all of the
Merchandise located in the Merchant’s retail store location(s) (each a “Store”
and, collectively, the “Stores”), and certain merchandise located in Merchant’s
distribution centers all listed on Exhibit 1 attached hereto, by means of a
“going-out-of-business,” “store closing,” “bankruptcy,” or similarly themed sale
(as further described below, the “Sale”);

WHEREAS, the Agent has agreed to act as the Merchant’s exclusive agent on the
terms and conditions set forth herein;

WHEREAS, contemporaneously herewith, the Agent and the Merchant have entered
into that certain Asset Purchase Agreement, dated as of May ___, 2008 (the
“APA”), which is hereby incorporated herein.

 

 

 

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent and the Merchant hereby
agree as follows:

Section 1.        Defined Terms. All capitalized terms not defined herein shall
have the meaning set forth in the APA. As used herein, the following terms shall
have the following meanings:

“Agreement” has the meaning assigned to that term in the Preamble hereto.

“Agent” has the meaning assigned to that term in the Preamble hereto.

“APA” has the meaning assigned to that term in the Recitals hereto.

“Bankruptcy Case” has the meaning assigned to that term in the APA.

“Bankruptcy Code” has the meaning assigned to that term in the APA.

“Benefits Cap” has the meaning assigned to that term in Section 4.1 hereof.

“Central Expenses” has the meaning assigned to that term in Section 4.2 hereof.

“Closing” means the closing of transactions contemplated by this Agreement and
the APA as set forth in Section 2.3 hereof.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

“Committee” means the statutory creditors’ committee appointed in the Bankruptcy
Case.

“Defective Merchandise” has the meaning assigned to that term in Section 5.1(b)
hereof.

“Designated Merchant Account” has the meaning assigned to that term in Section
3.1 hereof.

“DIP Credit Agreement” has the meaning assigned to that term in Section 3.3
hereof.

 

 

2

 

--------------------------------------------------------------------------------



“Environmental Law” has the meaning assigned to that term in Section 11.1(o)
hereof.

“Excluded Benefits” has the meaning assigned to that term in Section 4.2 hereof.

“Excluded Goods” has the meaning assigned to that term in Section 5.3 hereof.

“Expense L/C” has the meaning assigned to that term in Section 3.3 hereof.

“Expenses” has the meaning assigned to that term in Section 4 hereof.

“FF&E” has the meaning assigned to that term in Section 5.1 hereof.

“Final Inventory Report” has the meaning assigned to that term in Section 3.3(b)
hereof.

“Final Reconciliation” has the meaning assigned to that term in Section 3.4
hereof.

“Guaranteed Amount” has the meaning assigned to that term in Section 3.1 hereof.

“Guaranty L/C” has the meaning assigned to that term in Section 3.3 hereof.

“Gross Rings” has the meaning assigned to that term in Section 5.5 hereof.

“Inventory Date’ has the meaning assigned to that term in Section 5.1 hereof.

“Initial Guaranty Payment” has the meaning assigned to that term in Section 3.3
hereof.

“Inventory Taking” has the meaning assigned to that term in Section 5.4 hereof.

“Inventory Taking Service” has the meaning assigned to that term in Section 5.4
hereof.

“Lender” has the meaning assigned to that term in Section 3.3 hereof.

 

 

3

 

--------------------------------------------------------------------------------



“Lien” means any lien, security interest, pledge, hypothecation, encumbrance or
other interest or claim (including but not limited to any and all “claims,” as
defined in section 10l(5) of the Bankruptcy Code, and any and all rights and
claims under any bulk transfer statutes and similar laws) in or with respect to
any of the Leases (including but not limited to any options or rights to
purchase or recapture such Leases and any mechanics’ or tax liens), whether
arising by agreement, by statute or otherwise and whether arising prior to, on
or after the Petition Date.

“Maximum Inventory Amount” has the meaning assigned to that term in Section 3.1
hereof.

“Merchandise” has the meaning assigned to that term in Section 5.1 hereof.

“Merchant” has the meaning assigned to that term in the Preamble hereto.

“Minimum Inventory Amount” has the meaning assigned to that term in Section 3.1
hereof.

“Occupancy Expenses” has the meaning assigned to that term in Section 3.3
hereof.

“On-Order Merchandise has the meaning assigned to that term in Section 5.1(b)
hereof.

“Performance Bonuses” has the meaning assigned to that term in Section 9.4
hereof.

“Petition Date” means February 19, 2008.

“Proceeds” has the meaning assigned to that term in Sections 3.1 and 7.1 hereof.

“Remaining Merchandise” has the meaning assigned to that term in Section 3.2
hereof.

“Retained Employee” has the meaning assigned to that term in Section 9.1 hereof.

 

 

4

 

--------------------------------------------------------------------------------



“Retail Price” has the meaning assigned to that term in Section 5.2 hereof.

“Sale” has the meaning assigned to that term in the Recitals hereto.

“Sale Commencement Date” has the meaning assigned to that term in Section 6.1
hereof.

“Sale Documents” has the meaning assigned to that term in Section 12.1 hereof.

“Sale Order” has the meaning assigned to that term in Section 2.2 hereof.

“Sale Term” has the meaning assigned to that term in Section 6.1 hereof.

“Sale Termination Date” has the meaning assigned to that term in Section 6.1
hereof.

“Sales Taxes” has the meaning assigned to that term in Section 8.3 hereof.

“Store” has the meaning assigned to that term in the Recitals hereto.

“Supplies” has the meaning assigned to that term in Section 8.4 hereof.

“Taxes” means (i) all federal, state, local and foreign taxes, including income,
gross receipts, excise, employment, sales, use, transfer, license, payroll,
franchise, severance, stamp, withholding, social security, unemployment,
disability, real property, personal property, registration, environmental,
custom duties, value added, alternative or add-on minimum, estimated or other
tax, including any interest, penalties or additions thereto, whether disputed or
not, or (ii) liability for the payment of any amounts of the type described in
clause (i) as a result of being party to any agreement or any express or implied
obligation to indemnify any other person, or (iii) in the case of Seller,
liability for the payment of any amount of the type described in clause (i) as a
result of being or having been before the Closing Date a member of an
affiliated, consolidated, combined or unitary group, or a party to any agreement
or arrangement, as a result of which liability of Seller is determined or taken
into account with reference to the liability of any other person.

 

 

5

 

--------------------------------------------------------------------------------



“Vacate Date” has the meaning assigned to that term in Section 6.2 hereof.

“WARN Act” means the Workers’ Adjustment and Retraining Notification Act.

 

Section 2.

Appointment of Agent.

2.1.      The Merchant hereby appoints the Agent, and the Agent hereby agrees to
serve, as the Merchant’s exclusive agent for the purposes conducting the Sale in
accordance with the terms and conditions of this Agreement.

2.2.      The Merchant shall apply to the Bankruptcy Court for an order
approving this Agreement and the APA in their entirety and the transactions
contemplated therein (the “Sale Order”). The Sale Order shall provide, in a form
reasonably satisfactory to the Merchant and Agent, inter alia, that (i) this
Agreement and the APA (and each of the transactions contemplated thereby) are
approved in their entirety; (ii) Merchant and Agent shall be authorized to
continue to take any and all actions as may be necessary or desirable to
implement this Agreement and the APA and each of the transactions contemplated
thereby; (iii) Agent shall be entitled to sell all Merchandise hereunder free
and clear of all liens, claims or encumbrances thereon, with any presently
existing liens encumbering all or any portion of the Merchandise or the Proceeds
attaching only to the Guaranteed Amount and other amounts to be received by
Merchant under this Agreement; (iv) Agent shall have the right to use the Stores
and all related Store services, furniture, fixtures, equipment and other assets
of Merchant as designated hereunder for the purpose of conducting the Sale, free
of any interference from any entity or person subject to compliance with the
Sale Order; (v) Agent, as agent for Merchant, is authorized to conduct,
advertise, post signs and otherwise promote the Sale as a
“going-out-of-business,” “store closing,” “bankruptcy,” or similarly themed sale
(including, without limitation, by means of media advertising, A-frame, interior
and exterior banners and similar signage and use of sign

 

 

6

 

--------------------------------------------------------------------------------



walkers), without further consent of any person, in accordance with the terms
and conditions of this Agreement and the Sale Order (as the same may be modified
and approved by the Bankruptcy Court), and without further compliance with
applicable federal, state or local laws governing, inter alia, the conduct of
store closing sales (the “Liquidation Sale Laws”), other than those designed to
protect public health and safety; (vi) Agent shall be granted a limited license
and right to use until the Sale Termination Date the trade names, logos and
customer and mailing lists relating to and used in connection with the operation
of the Stores, solely for the purpose of advertising the Sale in accordance with
the terms of this Agreement; (vii) all utilities, landlords, creditors and all
persons acting for or on their behalf shall not interfere with or otherwise
impede the conduct of the Sale, institute any action in any court (other than in
the Bankruptcy Court) or before any administrative body which in any way
directly or indirectly interferes with or obstructs or impedes the conduct of
the Sale; (viii) the Bankruptcy Court shall retain jurisdiction over the parties
to enforce this Agreement and the APA; (ix) Agent shall not be liable for any
claims against the Merchant other than as expressly provided for in this
Agreement; and (x) Agent shall be granted a security interest in the Merchandise
and the Proceeds as provided for in Section 16 hereof.

2.3.      Closing. If the Sale Order is entered, then, subject to the
satisfaction or waiver by the parties of the conditions to their respective
obligations set forth in Sections 11 and 12 below and in the APA, the Closing
shall take place as set forth in the APA. All transactions at the Closing shall
be deemed to take place simultaneously and none shall be deemed to have taken
place until all shall have taken place.

2.4.      Assumed Liabilities. Except as specified in this Agreement and the
APA, the Agent does not assume any liabilities or obligations of the Merchant,
including, without

 

 

7

 

--------------------------------------------------------------------------------



limitation, severance, termination pay, pension, profit sharing or any other
employee benefit plans, compensation or retiree medical and other benefits and
obligations or any obligation, claim or amount under the WARN Act or COBRA,
Taxes, Liens, “adequate protection” obligations, mortgage obligations or legal
fees incurred by professionals retained in the Merchant’s Bankruptcy Case,
liability to any landlords under the Leases for reimbursement of prior
construction work, rent concession, allowances or the like, whether known or
unknown, disputed or undisputed, contingent or non-contingent, liquidated or
unliquidated, or otherwise.

 

Section 3.

Guaranteed Amount and Other Payments.

 

3.1.

Payments to the Merchant and the Agent.

(a)       As a guaranty of the Agent’s performance hereunder, and under the
contemporaneously entered APA, in addition to the payment of Expenses as
provided for in Section 4 below and subject to the potential adjustments in this
Agreement and the APA, the Agent guarantees that the Merchant shall receive the
Purchase Price (as defined in the APA) (for purposes of this Agreement, the
“Guaranteed Amount”). The Agent shall pay to the Merchant the Guaranteed Amount,
as adjusted in part, to reflect the values calculated through the: (A) Final
Inventory Report, and (B) aggregate amount of Gross Rings, as adjusted for
shrinkage per this Agreement.

(b)       All proceeds of the Sale (the “Proceeds”) shall be deposited in the
Merchant’s existing accounts and disbursed in accordance with Section 3.3
hereof; provided that as soon as practicable following the Sale Commencement
Date, the Merchant shall establish segregated accounts for deposit of the
Proceeds (the “Designated Merchant Accounts”). The Merchant shall pay to the
Agent all Proceeds on a daily basis, commencing on the first business

 

 

8

 

--------------------------------------------------------------------------------



day following payment of the Initial Guaranty Payment and delivery of the
Guaranty L/C and Expense L/C.

(c)       The Guaranteed Amount has been calculated and agreed to based upon the
aggregate Retail Price of the Merchandise not being less than, or in excess of,
$56,000,000 (the “Minimum Inventory Amount”). To the extent that the aggregate
Retail Price of the Merchandise, as determined by the final results of the
Inventory Taking (defined below), is (x) less than the Minimum Inventory Amount,
then the Guaranteed Amount shall be decreased by an amount equal to 65% of such
deficiency, or (y) greater than the Minimum Inventory Amount, the Guaranteed
Amount shall be increased by an amount equal to 36% of such excess.

(d)       On the Sale Commencement Date, Merchant shall provide $1,000 in cash
in each of the Stores. Within 10 days of the Sale Commencement Date, Agent shall
reimburse Merchant for all of such cash. Merchant and Agent shall cooperate to
develop mutually agreeable procedures to verify such amounts.

3.2.      Remaining Merchandise. All unsold Merchandise remaining, if any, in
the Stores at the Sale Termination Date (the “Remaining Merchandise”) shall
become the property of the Agent, free and clear of all liens, claims and
encumbrances.

 

3.3.

Time of Payments and Control of Proceeds.

(a)       On the Closing Date, the Agent shall (i) pay the Merchant ninety
percent (95%) of the Guaranteed Amount (the “Initial Guaranty Payment”), (ii)
pay the first week’s estimated Expenses as mutually agreed to by the Merchant
and the Agent, and (iii) deliver to Wells Fargo Retail Finance, LLC (the
“Lender”), as agent and lender under that certain Debtor in Possession Loan and
Security Agreement, dated February 19, 2008 (the “DIP Credit Agreement”), as
beneficiary, two letters of credit from a financial institution acceptable to
the

 

 

9

 

--------------------------------------------------------------------------------



Merchant as follows: (A) a “Guaranty L/C” in the original face amount equal to
the unpaid portion of the Guaranteed Amount, in a form to be agreed upon by the
Merchant, the Agent, and the Lender, which shall terminate upon payment of the
full Guaranteed Amount, and (B) an “Expense L/C” in the original face amount
equal to three (3) weeks of estimated Expenses as mutually agreed to by the
Merchant and the Agent, in a form to be agreed to by the Merchant, the Agent,
and the Lender. The Initial Guaranty Payment and amount of the Guaranty L/C
shall be calculated based upon the estimated aggregate Retail Price of the
Merchandise to be included in the Sale, as reflected on the Merchant’s books and
records on the last business day immediately preceding the Sale Commencement
Date minus the aggregate Retail Price for the On-Order Merchandise. Payments
related to On-Order Merchandise shall be made as part of the weekly Sale
reconciliation as On-Order Merchandise is received at the Stores.

(b)       The unpaid portion of the Guaranteed Amount shall be paid by the Agent
to the Merchant on the later of (i) the date that is 30 days after the Sale
Commencement Date, and (ii) the second business day following the issuance of
the final audited report of the aggregate Retail Price of the Merchandise by the
Inventory Taking Service, after verification and reconciliation of the listing
and tabulation of the Inventory Taking by the Agent and the Merchant (the “Final
Inventory Report”). In the event there is any dispute with respect to the
reconciliation of the aggregate Retail Price of the Merchandise following the
Inventory Taking, then any such dispute shall be resolved by the Bankruptcy
Court.

(c)       All amounts required to be paid by the Agent or the Merchant under any
provision of this Agreement shall be made by wire transfer of immediately
available funds, which shall be wired by the Agent or the Merchant, as
applicable, no later than 2:00 p.m.

 

 

10

 

--------------------------------------------------------------------------------



(Eastern Time) on the date that such payment is due. In the event that the date
on which such payment is due is not a business day, then such payment shall be
due on the next business day.

(d)       The Guaranty L/C and the Expense L/C shall secure payment of the
balance of any unpaid portion of the Guaranteed Amount, the Expenses, and any
other amounts due from the Agent to the Merchant hereunder, shall be issued by a
bank selected by the Agent and reasonably acceptable to the Merchant, and shall
contain terms, provisions and conditions mutually acceptable to the Merchant and
the Agent. Within five (5) business days after its receipt of written notice
from the Lender or the Merchant that the obligations owed to the Lender have
each been paid in full and all commitments under the DIP Credit Agreement
terminated, the Agent shall cause the Guaranty L/C and the Expense L/C to be
amended to name the Merchant as the beneficiary. The Guaranty L/C and the
Expense L/C shall expire no earlier than 60 days after the Sale Termination
Date. Unless the parties have mutually agreed in writing that they have
completed the Final Reconciliation under this Agreement, then, at least 30 days
prior to the expiration date of the Guaranty L/C and the Expense L/C, the Agent
shall amend the Guaranty L/C and the Expense L/C solely to extend the respective
expiration dates by at least an additional 60 days. If the Lender or the
Merchant, as the case may be, does not receive such amendments to the Guaranty
L/C and the Expense L/C, then all amounts hereunder shall become immediately due
and payable, and the Lender or the Merchant, as the case may be, shall be
permitted to draw the full amounts available under the Guaranty L/C and the
Expense L/C and apply the amounts so drawn towards amounts then owed. Any
amounts drawn in excess of the amounts then owed shall be held as security for
amounts that may thereafter become due and payable to the Merchant hereunder.

 

 

11

 

--------------------------------------------------------------------------------



(e)       In the event that the Agent, after receipt of five (5) days’ written
notice (which notice shall not be required if the Agent or any member of the
Agent shall be a debtor under the Bankruptcy Code), fails to pay the Guaranteed
Amount, Expenses, or any portion thereof, or other obligations hereunder when
due, the Lender or the Merchant, as the case may be, shall be permitted to draw
the full amounts available under the Guaranty L/C and the Expense L/C and apply
the amounts so drawn in payment of amounts then owed, and any amounts drawn in
excess of the amounts then owed shall be held as security for amounts that may
thereafter become due and payable to the Merchant hereunder. To the extent that
after drawing upon the Guaranty L/C and the Expense L/C there are additional
unpaid amounts due to the Merchant or the Lender, the Agent shall immediately
pay such additional amounts in accordance with Section 3.3(c) hereof. The
Merchant and the Agent agree that after payment of the full Guaranteed Amount
(calculated pursuant to the Final Inventory Report) pursuant to Section 3.3(b)
hereof, the Guaranty L/C shall be terminated and redelivered to the Agent. The
remedies of the Merchant and the Lender under this Section 3.3(e) are in
addition to any other remedies the Merchant and the Lender may have at law,
equity, or under this Agreement, including without limitation, Section 3.4
hereof.

(f)        During the Sale Term, all Proceeds of the Sale (including credit card
proceeds), shall be deposited on a daily basis into the Designated Merchant
Accounts. Commencing on the first business day following the payment of the
Initial Guaranty Payment and the posting of the Guaranty L/C and the Expense
L/C, and on each business day thereafter (or as soon thereafter as is
practicable), the Merchant shall promptly pay to the Agent by wire funds
transfer all collected funds constituting Proceeds of the Sale held by the
Merchant (including credit card Proceeds, but excluding any other funds,
including, without limitation, any

 

 

12

 

--------------------------------------------------------------------------------



proceeds of Merchant’s inventory sold prior to the Sale Commencement Date, such
as special order goods or collections of accounts receivable at the Store level,
if any).

(g)       Merchant agrees that if at any time during the Sale Term Merchant
holds any amounts due to Agent as Proceeds hereunder, Agent may, in its
discretion, offset such Proceeds being held by Merchant against any amounts due
and owing to Merchant pursuant to this Section 3.3 or otherwise under this
Agreement. In addition, Merchant and Agent further agree that if at any time
during the Sale Term Agent holds any amounts due to Merchant under this
Agreement, Agent may, in its discretion, offset such amounts being held by it
against any amounts due and owing by, or required to be paid by, Merchant
hereunder.

(h)       If and to the extent that Agent over-funds any amounts in respect of
the Guaranteed Amount hereunder, then Merchant agrees to promptly reimburse such
undisputed overpayment amounts to Agent. To the extent that any over-funded
amounts in respect of the Guaranteed Amount hereunder have been received by the
Lender and have not been reimbursed by Merchant, Agent shall inform the Lender
of such overpayment in respect of the Guaranteed Amount hereunder and the Lender
agrees to disgorge such overpayment in respect of the Guaranteed Amount
hereunder to Agent within two (2) business days of such notice.

 

 

3.4.

Final Reconciliation.

(a)       Within thirty (30) days after the end of the Sale Term, Agent and
Merchant shall complete a final reconciliation of the Sale, the written results
of which shall be certified by representatives of each of Merchant and Agent as
a final settlement of accounts between Merchant and Agent (the “Final
Reconciliation”). Within five (5) days of completion of the Final
Reconciliation, the Agent shall pay to the Merchant, or the Merchant shall pay
to the

 

                               13

--------------------------------------------------------------------------------



Agent, as the case may be, any and all amounts due the other pursuant to the
Final Reconciliation. During the Sale Term, and until all of the Agent’s
obligations under this Agreement have been satisfied, the Merchant and the Agent
shall have reasonable access to the Merchant’s and the Agent’s records with
respect to taxes and Expenses to review and audit such records.

(b)       In the event that there is any dispute with respect to the Final
Reconciliation, such dispute shall be promptly (and in no event later than the
third business day following the written request by either the Merchant or the
Agent) submitted to the Bankruptcy Court for a determination. The Merchant and
the Agent hereby agree to submit to the jurisdiction of the Bankruptcy Court for
such determination.

 

Section 4.

Expenses of the Sale.

4.1.      Expenses. The Merchant is obligated to pay, subject to its right to
receive reimbursement on a weekly basis pursuant to the reconciliation
procedures set forth in Section 4.3 below, the expenses directly incurred in
connection with and attributable to the Sale (collectively, the “Expenses”),
limited to the following:

(a)       (i) base payroll of the Merchant’s Store-level Retained Employees used
in connection with the Sale for actual days worked (or in the case of hourly
employees, the hours worked), plus (ii) an amount not to exceed 21.5% percent of
such base payroll (the “Benefits Cap”) for the payment of all actual related
payroll taxes, workers’ compensation, and benefits of the Merchant’s Retained
Employees used in connection with the Sale (including, without limitation,
medical and dental benefits, group life insurance, accidental death and
dismemberment insurance, short and long term disability, and accrual for
vacation and holiday

 

 

14

 

--------------------------------------------------------------------------------



pay) for all such Retained Employees used, which accrue during the period of the
Sale and are attributable to the Sale, plus (iii) actual costs payable to third
party payroll processors;

(b)       costs of all security in the Stores including, without limitation,
courier and guard service;

(c)       Performance Bonuses for Retained Employees, plus payroll taxes, as
provided for in Section 9.4 below;

(d)       (i) advertising and direct mailings relating to the Sale and (ii)
Store interior and exterior signage and banners;

 

(e)

local and long-distance telephone expenses and line charges;

(f)        bank card fees, bank card error fees, credit card fees, and
chargebacks in respect of disputed sales;

(g)       bank service charges, check guarantee fees, and bad check expenses,
each as relates to the Sale;

(h)       costs for additional Supplies in accordance with Section 8.4 hereof;

(i)        all fees and charges required to comply with all laws and regulations
applicable to the Sale;

(j)        any and all costs, including delivery and freight costs, related to
the processing, transfer and consolidation of Merchandise between the Stores and
the distribution centers (excluding all costs, including delivery and freight
costs, to deliver the On-Order Merchandise to the Stores, but including, from
and after the Sale Commencement Date, all costs of processing the On-Order
Merchandise upon its arrival at the Stores and thereafter);

(k)       trash removal, housekeeping and cleaning expenses related to the
Stores;

 

 

15

 

--------------------------------------------------------------------------------



(l)        all reasonable travel expenses, including living expenses, payable to
Merchant’s Retained Employees relating to travel by such Retained Employees at
the direction of the Agent, which shall include, without limitation, the costs
of transferring the Merchant’s Retained Employees between Stores;

(m)      all costs and expenses of providing such additional Store-level
services, including, without limitation, the employment of temporary help (which
shall be coordinated and implemented through the Merchant’s human resources
department), which the Agent in its reasonable discretion considers appropriate,
and other approved miscellaneous Store-level expenses incurred by the Agent;

(n)       postage, courier and overnight mail charges to and from or among the
Stores and central office (solely to the extent relating to the Sale);

(o)       Occupancy Expenses on a per Store, per diem, basis and limited to
those categories of expenses described and up to the maximum amounts set forth
on Exhibit 4.1 hereto;

(p)       Central Expenses of $50.00 per Store per week during the Sale Term
(prorated for any partial week);

(q)       the Merchant’s liability insurance and casualty insurance premiums in
the amount of $25.00 per Store per week (prorated for any partial week) required
under Sections 13.1 and 13.2 hereto;

(r)        any other expense approved by the Merchant directly incurred by the
Agent in connection with the Sale;

 

 

16

 

--------------------------------------------------------------------------------



(s)       Agent’s documented cost of capital (which documents shall be provided
to a representative of the Merchant agreeable to the Merchant and the Agent and
subject to appropriate confidentiality agreement), including letter of credit
fees;

(t)        Agent’s reasonable supervision expense, including, (i) fees of the
Agent’s supervisors, (ii) expenses and travel costs for Agent’s supervisors, and
(iii) supervisor bonuses;

 

(u)

Agent’s due diligence and legal expenses ;

(v)       50% of the fees, costs and expenses of the Inventory Taking Service
for the Inventory Taking; provided that the fees, costs, and expenses of the
Inventory Taking Service for the Inventory Taking shall not include any fees,
costs, or expenses relating to Retained Employees utilized during the Inventory
Taking, which expenses shall be borne solely by Agent;                     

(w)      (w)       Agent’s actual cost of insurance as required by Section 13.3
hereof.

There will be no double payment of Expenses to the extent that an Expense
appears or is contained in more than one category. Notwithstanding anything
herein to the contrary, to the extent that any Expense listed in Section 4.1 is
also included on Exhibit 4.1, then Exhibit 4.1 shall control and such Expenses
shall not be double counted.

4.2.      Definition of Certain Expenses. As used herein, the following terms
have the following respective meanings:

(a)       “Central Expenses” means costs and expenses for the Merchant’s central
administrative services necessary for the Sale consisting of sales audit, MIS
services,

 

 

17

 

--------------------------------------------------------------------------------



POS systems, payroll processing, cash reconciliation, inventory processing and
handling, data processing and reporting and any similar services.

(b)       “Excluded Benefits” means the following benefits, except as provided
in Section 4.1(a): maternity leave or other leaves of absence, termination or
severance pay, union dues or other amounts due under any union contract or
collective bargaining agreement, pension benefits, ERISA coverage and similar
contributions, and payroll taxes, worker’s compensation, and health insurance
benefits, and any other benefits in excess of the Benefits Cap, including any
payments due under the Worker Adjustment Retraining Notification Act (“WARN
Act”).

(c)       “Occupancy Expenses” means base rent, percentage rent, HVAC,
utilities, CAM, real estate and use taxes, merchant’s association dues and
expenses, rental for furniture, fixtures and equipment (including, without
limitation, Store-level point of sale equipment), cash register maintenance,
security systems, building alarm service, alarm service maintenance and store
trash and snow removal expenses, all of the foregoing as categorized or
reflected on Exhibit 4.1 hereto.

(d)       “Expenses” shall not include: (i) Excluded Benefits; (ii) Central
Expenses in excess of the amount set forth in Section 4.1(p) above; and (iii)
any other costs, expenses or liabilities payable by the Merchant under this
Agreement (other than Expenses or other obligations of the Agent hereunder) all
of which shall be paid by Merchant promptly when due during the Sale Term.

4.3.    Payment of Expenses. The Agent shall be responsible to reimburse the
Merchant for all Expenses of the Sale. All Expenses incurred during each week of
the Sale (i.e., Sunday through Saturday) shall be paid by the Merchant as
provided for herein, subject to

 

 

18

 

--------------------------------------------------------------------------------



reimbursement by the Agent at the end of each week based on a weekly estimate to
be mutually agreed upon on a weekly basis by the Merchant and the Agent or based
upon an invoice submitted by the Merchant to the Agent. The Agent and the
Merchant may review or audit the Expenses at any time.

 

Section 5.

Inventory Valuation; Merchandise.

 

5.1.

Merchandise Subject to this Agreement.

(a)       For purposes of this Agreement, “Merchandise” shall mean: (i) all
saleable finished goods inventory that is owned by the Merchant and located at
the Stores as of the Sale Commencement Date (including saleable samples, open
box items, in-store clearance items, discontinued items and returns); (ii)
Defective Merchandise; and (iii) On-Order Merchandise. Notwithstanding the
foregoing, “Merchandise” shall not include: (1) goods which belong to
sublessees, licensees, department lessees, or concessionaires of Merchant; (2)
goods held by Merchant on memo, on consignment, or as bailee; (3) furnishings,
trade fixtures, equipment and/or improvements to real property which are located
in the Stores (collectively, “FF&E”); (4) Excluded Defective Merchandise; (5)
Merchant Consignment Goods; and (6) Additional Agent Merchandise.

(b)       As used in this Agreement the following terms have the respective
meanings set forth below:

(i)        “Defective Merchandise” means any goods reasonably agreed upon by the
Merchant’s representative and the Agent’s representative during the Inventory
Taking as defective or otherwise not saleable in the ordinary course of
Merchant’s business at Retail Price, as if the Merchandise were not defective
and as to which Merchant and Agent mutually agree as to the Retail Price of such
Defective Merchandise. Display

 

 

19

 

--------------------------------------------------------------------------------



merchandise shall not be presumed to be defective. Packaging material that has
minor wear, soiling, stains, dents, tears, scratches, or fading shall not render
the Merchandise therein “defective.”

(ii)       “On-Order Merchandise” means merchandise currently ordered by
Merchant and listed on Exhibit 5.1 but which has not been received in the Stores
prior to the Sale Commencement Date but which is received at the Stores within
10 days following the Sale Commencement Date. Following such 10th day, On-Order
Merchandise (if applicable) arriving at the Stores shall be valued at the Retail
Price applicable to such items, less the prevailing Sale discount at the time of
delivery to the Stores. Any increase to the Guaranteed Amount relative to
On-Order Merchandise (if applicable) delivered to the Stores following the
Inventory Date shall be reconciled by the parties as part of the weekly Sale
reconciliation. Nothing herein shall obligate the Merchant to purchase or
include On-Order Merchandise in the Sale.

(iii)      “Excluded Defective Merchandise” means (i) spare parts, component
parts, Supplies and other items not intended to be sold to customers as a
complete item of merchandise, (ii) returned to vendor inventory located at the
Little Rock, AK distribution center, (iii) inventory currently at RMI, the
domestic refurbisher in Chicago, IL, (iv) refurbished inventory currently
overseas, (v) domestic inventory that has yet to be sent out to be refurbished
from the Stores, (vi) inventory already designated as return to vendor or marked
“out of stock” , and (vii) those items of Defective Merchandise that are not
saleable because they are so damaged or defective that such inventory cannot be
used for the purpose for which they were intended.

 

 

20

 

--------------------------------------------------------------------------------



 

5.2.

Valuation.

(a)       For purposes of this Agreement, “Retail Price” shall mean the lower of
(i) the Merchant’s “register” price, or (ii) the ticketed, marked or shelf price
of each item of Merchandise, in each case as of the Sale Commencement Date.
Notwithstanding the foregoing, the “Retail Price” of items of Defective
Merchandise shall be mutually agreed by the Merchant and the Agent.

(b)       The Retail Price of any item of Merchandise shall not be reduced
further by Sales Taxes. In determining the Retail Price of any Merchandise, the
parties shall not rely on, or in any way consider, reductions in the price of
Merchandise sold based on employee or similar discounts.

(c)       In the event of a conflict between this Agreement and the Inventory
Taking Instructions, the terms of this Agreement shall control. If an item is
mismarked, the mismarked price shall apply only to that item.

5.3.      Excluded Goods. The Merchant shall retain all responsibility for any
goods not included as “Merchandise” hereunder (including items of Defective
Merchandise for which the Merchant and the Agent cannot agree upon a Retail
Price) (collectively, the “Excluded Goods”). Agent shall dispose of the Excluded
Goods either by (x) offering such Excluded Goods for sale as “Merchant
Consignment Goods” at prices established by the Agent during the Sale, or (y)
destroying such Excluded Goods to the extent they are not saleable. It is
understood that that the Excluded Goods may not be sold in the Stores and may be
sold in bulk to third parties outside the United States and Canada. The Agent
shall retain 20% of the sale price plus all expenses, including any expenses
associated with the removal, packaging, and delivery of the Merchant Consignment
Goods (less Sales Taxes) for all sales of Merchant Consignment Goods,

 

 

21

 

--------------------------------------------------------------------------------



and Merchant shall receive 80% of the receipts in respect of such sales (less
Sales Taxes and all expenses, including any expenses associated with the
removal, packaging, and delivery of the Merchant Consignment Goods).. Merchant
shall receive its share of the receipts of sales of Merchant Consignment Goods
on a weekly basis, immediately following the weekly Sale reconciliation by
Merchant and Agent pursuant to Section 8.7 below. Except as expressly provided
in this Section 5.3, the Agent shall have no cost, expense or responsibility in
connection with any Excluded Goods.

5.4.      Inventory Taking. The Merchant and the Agent shall use best efforts to
cause to be taken a SKU and retail physical inventory of the Merchandise located
in the Stores (the “Inventory Taking”), subject to the availability of the
Inventory Taking Service (defined below) which Inventory Taking shall be
completed in all of the Stores no later than 10 days after the Sale Commencement
Date (the “Inventory Completion Date,” the date of the Inventory Taking at each
Store being the “Inventory Date” for each such Store). The Merchant and the
Agent shall jointly employ a mutually acceptable independent inventory taking
service (the “Inventory Taking Service”) to conduct the Inventory Taking. The
Inventory Taking shall be conducted in accordance with the procedures and
instructions attached hereto as Exhibit 5.4 (the “Inventory Taking
Instructions”). The Merchant and the Agent may each have representatives present
during the Inventory Taking, and shall each have the right to review and verify
the listing and tabulation of the Inventory Taking Service, provided that senior
representatives of the Merchant and the Agent shall be personally present at the
Inventory Taking at the first five Stores in order to establish the standards
for the Inventory Taking in the remaining Stores. The Agent shall be responsible
for 50% of the fees and expenses of the Inventory Taking Service as an Expense
hereunder and the Merchant shall be responsible for the remaining fees and
expenses

 

 

22

 

--------------------------------------------------------------------------------



of such Inventory Taking Service. Except as provided in the preceding sentence,
the Merchant and the Agent shall each bear their respective costs and expenses
relative to the Inventory Taking. The Inventory Taking shall, in any event, be
reconciled within seven (7) days after its completion (and the Agent and the
Merchant shall use their reasonable best efforts to accomplish such
reconciliation within such seven-day period). The Merchant and the Agent agree
that during the conduct of the Inventory Taking in each of the Stores, the
applicable Stores shall be closed to the public and no sales or other
transactions shall be conducted. The Merchant and the Agent agree to cooperate
with each other to conduct the Inventory Taking commencing at a time that would
minimize the number of hours that such locations would be closed for business.

5.5.      Gross Rings. For the period from the Sale Commencement Date until the
Inventory Date for each Store, the Agent and the Merchant shall jointly keep (i)
a strict count of gross register receipts less applicable Sales Taxes (“Gross
Rings”) and (ii) cash reports of sales within such Stores. Register receipts
shall show for each item sold the Retail Price for such item and the markdown or
discount, if any, specifically granted by the Agent in connection with such
Sale. All such records and reports shall be made available to the Agent and the
Merchant during regular business hours upon reasonable notice. The Agent shall
pay that portion of the Guaranteed Amount calculated on the Gross Rings basis,
to account for shrinkage, on the basis of 102% of the aggregate Retail Price of
Merchandise.

 

Section 6.

Sale Term.

6.1.      Term. Subject to satisfaction of the conditions precedent set forth in
Section 10 hereof, the Sale shall be deemed to have commenced at each Store on
the first day after Bankruptcy Court approval of the Sale but no later than June
1, 2008, (such date with respect to each Store being the “Sale Commencement
Date”). The Agent shall complete the Sale

 

 

23

 

--------------------------------------------------------------------------------



at each Store and vacate such Store in broom-clean condition by no later than
August 31, 2008, unless the Sale is extended by mutual written agreement of the
Agent and the Merchant (the “Sale Termination Date” and the period from the Sale
Commencement Date to the Sale Termination Date as to each Store being the “Sale
Term”). The Agent may, in its discretion, terminate the Sale at any Store at any
time upon not less than 10 days’ prior written notice to the Merchant; provided
that the Agent shall not conclude the Sale at any Store prior to June 30, 2008
without Merchant’s prior written consent. In the event the Agent fails to
provide the Merchant with the requisite notice, the Agent shall be liable for
and reimburse the Merchant for applicable Occupancy Expenses for the days by
which notice of a Store closing was shortened.

6.2.      Vacating the Stores. The Agent shall provide the Merchant with not
less than 10 days’ written notice of its intention to vacate any Store (as to
each such location, the “Vacate Date”). By the applicable Vacate Date, the Agent
shall surrender and deliver the Store premises and Store keys to the Merchant or
its representatives or assignee and leave such Store in “broom clean” condition,
ordinary wear and tear excepted. Subject to the preceding sentence, all assets
of the Merchant used by the Agent in the conduct of the Sale (e.g., Supplies,
FF&E, etc.) may be abandoned at the Stores at the end of the Sale Term to the
extent the same have not been used or sold in the conduct of the Sale. The Agent
shall be responsible for all Occupancy Expenses (irrespective of any per diem
cap on Occupancy Expenses) for a Store for which the Merchant is or becomes
obligated resulting from the Agent’s failure to timely vacate such Store, or any
other liabilities incurred as a result of the Agent’s failure to timely vacate
such Store. The Agent shall use its reasonable efforts to vacate the Stores no
later than 3 days before the end of a calendar month, but in any event, the
Agent’s obligations to pay all Expenses, including Occupancy Expenses, for each
Store shall continue until the later of (a) the applicable Vacate

 

 

24

 

--------------------------------------------------------------------------------



Date for such Store, or, (b) the 15th day of the calendar month in which the
Vacate Date for such Store occurs. On or before the applicable Vacate Date, the
Agent shall remove any and all banners and/or signage used by it during the Sale
Term. The Agent agrees that it shall be obligated to repair any damage caused by
the Agent (or any representative, agent or licensee thereof) to any Store during
the Sale Term, including without limitation, damage caused by installation or
removal of banners and/or signage and/or removal of FF&E, ordinary wear and tear
excepted, and shall indemnify and hold the Merchant and its officers, directors,
employees, agents and representatives harmless from and against all claims,
demands, penalties, losses, liability or damage, including, without limitation,
reasonable attorneys’ fees and expenses, asserted directly or indirectly against
the Merchant resulting from, or related to (including acts or omissions of
persons or entities affiliated with or acting on behalf of the Agent) any such
damage or the Agent’s breach or failure to leave a Store in “broom clean
condition.”

 

Section 7.

Sale Proceeds.

7.1.      Proceeds. For purposes of this Agreement, “Proceeds” shall mean the
aggregate of (i) the total amount (in dollars) of all sales of Merchandise made
under this Agreement, exclusive of Sales Taxes; (ii) all proceeds of the
Merchant’s or the Agent’s insurance for loss or damage to Merchandise or loss of
cash arising from events occurring during the Sale Term; (iii) the amounts
referred to as Proceeds in Section 8.2 hereof, (iv) all proceeds from the sale
of FF&E, (v) all proceeds from the sale of Merchant Consignment Goods, and (vi)
all proceeds from the sale of Additional Agent Merchandise..

7.2.      Deposit of Proceeds (Bank Accounts). Within twenty-one (21) days after
the Sale Commencement Date, Agent may establish its own accounts, dedicated
solely for the deposit of the Proceeds and the disbursement of amounts payable
to Agent hereunder (the

 

 

25

 

--------------------------------------------------------------------------------



“Agency Accounts”) and Merchant shall promptly upon Agent’s request execute and
deliver all necessary documents to open and maintain the Agency Accounts;
provided, however, Agent may elect to continue to use Merchant’s Designated
Deposit Accounts (as defined below) as the Agency Accounts. The Agency Accounts
shall be dedicated solely to the deposit of Proceeds and the disbursement of
amounts payable hereunder, and Agent shall exercise sole signatory authority and
control with respect to the Agency Accounts. Upon request, Agent shall deliver
to Merchant copies of all bank statements and other information relating to such
accounts. The Agency Accounts shall be dedicated solely to the deposit of
Proceeds and the disbursement of amounts payable hereunder, and Agent shall
exercise sole signatory authority and control with respect to the Agency
Accounts. Upon Agent’s designation of the Agency Accounts, all Proceeds of the
Sale (including credit card proceeds) shall be deposited into the Agency
Accounts. During the period between the Sale Commencement Date and the date
Agent establishes the Agency Accounts, all Proceeds of the Sale (including
credit card proceeds), shall be collected by Agent and deposited on a daily
basis into depository accounts designated by Merchant for the Stores, which
accounts shall be designated solely for the deposit of Proceeds of the Sale
(including credit card proceeds), and the disbursement of amounts payable by
Agent hereunder (the “Designated Deposit Accounts”). Following the payment of
the Initial Guaranty Amount and the posting of the Guaranty L/C and the Expense
L/C and on each business day thereafter (or as soon thereafter as is
practicable, but in no event less than weekly), Merchant shall promptly pay to
Agent by wire funds transfer all collected funds constituting Proceeds deposited
into the Designated Deposit Accounts (but not any other funds, including,
without limitation, any proceeds of Merchant’s inventory sold prior to the Sale
Commencement Date).

 

 

26

 

--------------------------------------------------------------------------------



7.3.      Credit Card Proceeds; Other Matters. To the extent available from
credit card processors, the Agent shall have the right to use the Merchant’s
credit card facilities (including the Merchant’s credit card terminals and
processor(s), credit card processor coding, the Merchant identification
number(s), and existing bank accounts) for credit card Proceeds relating solely
to the Sale and in conformity with the procedures and practices currently
employed by Merchant with respect thereto.All credit card Proceeds relating
solely to the Sale shall be paid into the Merchant’s existing accounts and
disbursed as provided in Section 3.3 hereof.

 

Section 8.

Conduct of the Sale.

8.1.      Rights of the Agent. The Agent shall be permitted to conduct the Sale
as a “going-out-of-business,” “store closing,” “bankruptcy,” or similarly themed
sale throughout the Sale Term. The Agent shall conduct the Sale in the name of
and on behalf of the Merchant in a commercially reasonable manner and in
compliance with the terms of this Agreement and the Sale Order. The Agent shall
provide at the Sale Commencement Date such full time qualified and experienced
supervisors engaged by the Agent as independent contractors as Agent deems
necessary to oversee the Sale at the Stores, and shall continue to provide
qualified and experienced supervisors, subject to reductions for Store closings,
through the Sale Termination Date. In addition to any other rights granted to
the Agent hereunder in conducting the Sale, but subject to any applicable
agreements to which the Merchant is a party (including the leases in respect of
the Stores), except as modified by the Sale Order, the Agent, in the exercise of
its reasonable discretion, shall have the right:

 

 

27

 

--------------------------------------------------------------------------------



(a)       to establish Sale prices and Stores hours which are consistent with
the terms of applicable leases and local laws or regulations, including without
limitation Sunday closing laws;

(b)       to transfer Merchandise between Stores, provided that, Merchant and
Agent shall agree on procedures to record the transfers, receipts and deliveries
of Merchandise to and from distributions centers, Stores (excluding distribution
centers) and to customers so as to insure that each item of Merchandise is
properly accounted for in the Inventory Taking;

(c)       except as otherwise expressly included as an Expense, to use without
charge during the Sale Term all FF&E, bank accounts (provided that the Merchant
and the Agent shall jointly account for all funds pertaining to sales made prior
to the Sale Commencement Date), computer hardware and software, existing
Supplies located at the Stores, Store keys, case keys, security codes, and safe
and lock combinations required to gain access to and operate the Stores,
advertising materials, and any other assets of the Merchant (whether owned,
leased, or licensed) consistent with applicable terms of leases or licenses
(except as modified by the Sale Order). The Agent will deliver to Merchant all
keys, codes, and combinations at the end of the Sale. Agent shall be permitted
to leave all items of FF&E, materials and Supplies in place in the Stores that
have not been expended or sold through the Sale;

(d)       to use (i) designated areas of the Merchant’s central office
facilities, central administrative services, and certain personnel to process
payroll, perform MIS and provide other central office services necessary for the
Sale, at no additional cost to Agent in

 

 

28

 

--------------------------------------------------------------------------------



excess of the Expense amount set forth in Section 4.1; and (ii) available
offices located at the Merchant’s central office facility;

(e)       to establish and implement advertising, signage, and promotion
programs consistent with the “going-out-of-business,” “store closing,”
“bankruptcy,” or similar theme (including, without limitation, by means of media
advertising, A-frame, similar interior and exterior signs and banners, and use
of sign walkers) in a manner consistent with the Sale Order; and

(f)        to supplement the Merchandise at the Stores with Additional Agent
Merchandise in accordance with Section 8.9 hereof.

8.2.      Terms of Sales to Customers. Although returns of Merchandise are
permitted pursuant to Section 8.5, all receipts for sales of Merchandise will
state that such sales are “final sales” and “as is.” The Agent shall not warrant
the Merchandise in any manner, but will, to the extent legally permissible, pass
on all manufacturers’ warranties to customers. All sales will be made only for
cash or with nationally recognized bank credit cards, provided that, if the
Agent determines to accept personal checks, the Agent shall bear the risk of
loss therefor. If and to the extent requested by the Merchant in writing, the
Agent shall accept the Merchant’s gift certificates/gift cards, Store credits,
due bills, rain checks, Merchandise certificates, Credit Rebate Certificates,
and other promotional items or certificates providing the customer with an
additional discount on Store Merchandise which have been issued by the Merchant.
In the vent that the Bankruptcy Court shall order that the Merchant honor or
redeem gift certificates/gift card, store credits, due bills, rain checks,
Merchandise certificates, Credit Rebate Certificates, and other promotional
items or certificates (collectively, “Certificates”), the redemption value of
such Certificates shall constitute Proceeds for payment of this agreement and
shall be reimbursed

 

 

29

 

--------------------------------------------------------------------------------



by the Merchant to the Agent during the weekly reconciliations provided under
Section 8.6 thereof.

8.3.      Sales Taxes. During the Sale Term, all sales, excise, gross receipts,
and other taxes attributable to sales of Merchandise (other than taxes on
income) payable to any taxing authority having jurisdiction (collectively, the
“Sales Taxes”) shall be added to the sale price of Merchandise and collected by
the Agent, on the Merchant’s behalf, at the time of sale. Notwithstanding
anything in this Agreement or the APA to the contrary, the Merchant shall
collect and be entitled to maintain any sales tax disbursement fees. All Sales
Taxes shall be deposited as instructed by the Merchant. Provided that the Agent
has collected all Sales Taxes during the Sale and remitted the proceeds thereof
to the Merchant, the Merchant shall prepare and file all applicable reports and
documents required by the applicable taxing authorities and the Merchant shall
promptly pay when due all Sales Taxes. The Merchant and the Agent will agree to
the computation of gross receipts for verification of all such tax
collections.Provided that the Agent performs its responsibilities in accordance
with this Section 8.3, the Merchant shall indemnify and hold harmless the Agent,
and its officers, directors, shareholders and agents from and against any and
all costs, including, but not limited to, reasonable attorneys’ fees,
assessments, fines, or penalties which the Agent sustains or incurs as a result
or consequence of the failure by the Merchant to promptly pay when due such
taxes to the proper taxing authorities and/or the failure by the Merchant to
promptly file when due with such taxing authorities all reports and other
documents required, by applicable law, to be filed with or delivered to such
taxing authorities. If the Agent fails to perform its responsibilities in
accordance with this Section 8.3, and provided the Merchant complies with its
obligations hereunder, the Agent shall indemnify and hold harmless Merchant, and
its officers, directors, and agents from and against

 

 

30

 

--------------------------------------------------------------------------------



any and all costs including, but not limited to, reasonable attorneys’ fees,
assessments, fines, or penalties which the Merchant sustains or incurs as a
result or consequence of the failure by the Agent to collect Sales Taxes and/or,
the failure by the Agent to promptly deliver any and all reports and other
documents required to enable the Merchant to file any requisite returns with
such taxing authorities.

8.4.      Supplies. The Agent shall have the right to use, without charge, all
existing supplies located at the Stores, including, without limitation, boxes,
bags, paper, twine, and similar sales materials (collectively, the “Supplies”).
In the event that additional Supplies are required in any of the Stores during
the Sale, the Merchant agrees to promptly provide the same, if available, to the
Agent which shall constitute an Expense of the Sale. The Merchant does not
warrant that the existing Supplies as of the Sale Commencement Date are adequate
for the purposes of the Sale. All unused Supplies shall remain in the Stores at
the Sale Termination Date.

8.5.      Returns of Merchandise. The Agent shall accept returns of Merchandise
sold by Merchant prior to the Sale Commencement Date if requested to do so by
the Merchant; provided that (i) the customer has the original register receipt,
and (ii) such return complies with the Merchant’s return policy existing
immediately prior to the Sale Commencement Date, which are provided to the Agent
in writing on or prior to the Sale Commencement Date. The Agent shall treat
these returns in a manner consistent with the Merchant’s ordinary course
procedures. If such returned Merchandise is saleable as first-quality
Merchandise, it shall be included in the Merchandise and valued at the Retail
Price applicable to such item less the prevailing Sale discount at the time of
the return (and, in the event that there is no similar Merchandise already
located in the Store, then the prevailing discount applicable to such returned
Merchandise shall

 

 

31

 

--------------------------------------------------------------------------------



be an average of the discount applicable to all Merchandise in the Store at the
time of receipt of the returned Merchandise), and the Guaranteed Amount shall be
adjusted accordingly. Refunds for cash shall be reimbursed by the Merchant to
the Agent during the weekly reconciliations provided under Section 8.6.

8.6.      Certain Procedures. As soon as practicable, the Agent and the Merchant
shall each designate responsible parties with respect to each of the following
areas: (i) financial operations, (ii) store operations, (iii) information
technology, (iv) human resources, and (v) executive designees. All
communications with respect to these designated areas shall be copied to the
parties designated by the Agent and the Merchant as responsible parties for such
areas. On each Monday during the Sale Term, commencing on the second Monday
after the Sale Commencement Date, the Agent and the Merchant shall cooperate to
reconcile, with respect to the previous week, Expenses of the Sale, and such
other Sale-related items as either party shall reasonably request, including,
but not limited to, establishing procedures for closing and surrendering the
Stores, in each case for the prior week or partial week (i.e., Thursday through
Wednesday), all pursuant to procedures mutually agreed upon by the Merchant and
the Agent.

8.7.      Force Majeure. If any act of God or other casualty outside of the
Agent’s reasonable control, specifically excluding, however, any such events to
the extent arising out of (i) the Agent’s acts or omissions, or (ii) routine
market or weather-related conditions (outside of earthquakes and extraordinary
meteorological and other extraordinary events), prevents the conduct of business
in the ordinary course at any Store for a period in excess of five consecutive
business days, such Store and the Merchandise located at such Store shall be
eliminated from the Sale and considered to be deleted from this Agreement and
the APA as of the last date of such event (unless the Agent and the Merchant
otherwise agree in writing), and the Agent and the

 

 

32

 

--------------------------------------------------------------------------------



Merchant shall have no further rights or obligations hereunder with respect
thereto except as to reconciling the Expenses of the Sale at such Store and such
other Sale-related items as either party shall reasonably request; provided,
however, that the proceeds of any insurance attributable to such Merchandise
shall constitute Proceeds hereunder. The Agent will use its best efforts to
consolidate and transfer all Merchandise which is not the subject of insurance
proceeds and include said Merchandise in the Sale in other Stores.

8.8.      Merchant’s Right of Access. The Merchant shall have the right to be
present in the Stores at any time.

 

Section 9.

Employee Matters.

9.1.      Merchant’s Employees. Subject to the terms of any employment contract,
and consistent with the Merchant’s past practices, policies and procedures
relating to the employment of its employees, in each case, which is provided to
the Agent in writing or otherwise made available to the Agent, the Agent may use
the Merchant’s employees in the conduct of the Sale to the extent the Agent
deems expedient and the Agent may select and schedule the number and type of the
Merchant’s employees required for the Sale. The Merchant shall use reasonable
efforts to cause the Merchant’s employees to cooperate with the Agent and the
Agent’s supervisors. The Agent shall identify any such employees to be used in
connection with the Sale (each such employee, a “Retained Employee”) on or prior
to the Sale Commencement Date. Employees will be selected by seniority and
status where possible. Agent acknowledges and agrees that the selection and
scheduling of Retained Employees and the decision to cease using Retained
Employees in connection with the Sale shall be made with due regard to the
Merchant’s desire to minimize severance, termination and any WARN Act costs to
the Merchant, and shall be made so as not to interrupt any statutory working
notice.

 

 

33

 

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Merchant’s employees shall at all times
remain employees of the Merchant; provided, however, it is understood and agreed
that the Agent’s on-site supervisors shall not be employees of Merchant under
any circumstances. The Agent’s selection and scheduling of the Merchant’s
employees shall at all times comply with all applicable laws and regulations,
including Merchant’s collective bargaining agreements, if any. The Merchant and
the Agent agree that except to the extent that wages and benefits of Retained
Employees constitute Expenses hereunder, nothing contained in this Agreement and
none of the Agent’s actions taken in respect of the Sale shall be deemed to
constitute an assumption by the Agent of any of the Merchant’s obligations
relating to any of Merchant’s employees including, without limitation, Excluded
Benefits, WARN Act claims, and other termination type claims and obligations, or
any other amounts required to be paid by statute or law; nor shall Agent become
liable under any collective bargaining or employment agreement or be deemed a
joint or successor employer with respect to such employees. The Agent shall
comply in the conduct of the Sale with all of the Merchant’s employee rules,
regulations, guidelines, and policies which have been provided to Agent in
writing on or prior to the Sale Commencement Date. Except as disclosed to the
Agent in writing prior to the execution of this Agreement by the parties hereto,
the Merchant shall not, without the prior consent of Agent, raise the salary or
wages or increase the benefits for, or pay any bonuses or other extraordinary
payments to, any of the Store employees prior to the Sale Termination Date. The
Merchant may transfer any Retained Employee during the Sale Term upon ten (10)
days’ notice to the Agent and with the Agent’s prior consent, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, the Merchant
shall be entitled to transmit notices required under the WARN Act to its
employees

 

 

34

 

--------------------------------------------------------------------------------



in its sole discretion. Nothing in this Agreement or the APA shall alter the
employees’ at-will employment relationship with the Merchant.

9.2.      Termination of Employees. Consistent with the Merchant’s past
practices, policies and procedures related to the employment of its employees,
the Agent may in its discretion stop using any Retained Employee, subject to the
conditions provided for herein. In the event that the Agent desires to cease
using any Retained Employee, the Agent shall notify Merchant at least seven days
prior thereto so that the Merchant may coordinate the termination of such
employee; provided that, in the event that the Agent determines to cease using
an employee “for a failure to satisfactorily perform his/her duties” (examples
of which are, in summary, dishonesty, fraud, or breach of employee duties), the
seven day notice period shall not apply, provided, further, that the Agent shall
immediately notify the Merchant of the basis for such “cause” so that the
Merchant can arrange for termination of such employee. From and after the date
of this Agreement and until the Sale Termination Date, the Merchant shall not
transfer or dismiss employees of the Stores except “for a failure to
satisfactorily perform his/her duties” without Agent’s prior consent.
Notwithstanding the foregoing, the Agent (i) shall not have the right to
terminate the actual employment of any employee, but rather may only cease using
such employee in the Sale and paying any Expenses with respect to such employee
after notice to the Merchant, and (ii) will indemnify and hold the Merchant
harmless with respect to any claims by Retained Employees arising from the
Agent’s treatment of such Retained Employees.

9.3.      Payroll Matters. During the Sale Term, the Merchant shall process the
base payroll for all Retained Employees as well as any former employees and
temporary labor retained by Agent.

 

 

35

 

--------------------------------------------------------------------------------



9.4.      Employee Retention/Performance Bonuses. The Agent and the Merchant
shall determine, as an Expense of the Sale, retention/performance bonuses
(“Performance Bonuses”) (which bonuses shall be inclusive of payroll taxes but
as to which no benefits shall be payable), of up to ten percent (10%) of base
payroll, to be paid to certain Retained Employees who do not voluntarily leave
employment and are not terminated “for failure to satisfactorily perform their
duties.” The amount of such Performance Bonuses shall be in an amount to be
determined by the Agent and Merchant pursuant to an incentive plan mutually
agreeable to the Merchant and the Agent. Performance Bonuses shall be payable by
Merchant within 30 days after the Sale Termination Date and shall be processed
through Merchant’s payroll system. The Agent shall provide the Merchant with a
copy of the Agent’s Performance Bonus plan for both the Merchant’s employees and
the Agent’s supervisors no later than the Sale Commencement Date, in order to
permit Merchant to coordinate such plan with its existing severance and/or
retention plans for its employees.

 

Section 10.

Conditions Precedent to Closing.

10.1.    Conditions Precedent. The willingness of the Agent and the Merchant to
enter into the transactions contemplated under this Agreement and the APA are
directly conditioned upon the satisfaction of the conditions set forth in the
APA and the following conditions at the time or during the time periods
indicated, unless specifically waived in writing by the applicable party:

(a)       All representations and warranties of the Merchant and the Agent
hereunder and in the APA shall be true and correct in all material respects as
of the date hereof and as of the Sale Commencement Date.

 

 

36

 

--------------------------------------------------------------------------------



(b)       The Bankruptcy Court shall have entered the Sale Order on or before
June 2, 2008.

(c)       The Agent and the Merchant shall have received from the other (in form
and substance reasonably satisfactory to the Agent and the Merchant) such
documents or instruments as each party may reasonably request to fully effect
the transfer of the Designation Rights and to otherwise consummate the
transactions contemplated by this Agreement and the APA.

 

Section 11.

Representations, Warranties, and Covenants.

11.1.    Merchant’s Representations, Warranties, and Covenants. The Merchant
hereby represents, warrants, and covenants in favor of Agent (in addition to
those contained in the APA) as follows:

(a)       The Merchant is, and during the Sale Term will continue to be, duly
authorized and qualified to do business in each jurisdiction where the nature of
its business or properties requires such qualification, including all
jurisdictions in which the Stores are located, except, in each case, to the
extent that the failure to be in good standing or so qualified could not
reasonably be expected to have a material adverse effect on the ability of the
Merchant to execute and deliver this Agreement and the APA and perform fully its
obligations and/or conduct of the Sale.

(b)       Except as may be required in connection with the issuance of any Sale
Order: (i) the Merchant has the right, power, and authority to execute and
deliver this Agreement and each other document and agreement contemplated
hereby, including, without limitation, the APA (collectively, together with this
Agreement, the “Sale Documents”) and to perform fully its obligations
thereunder; (ii) the Merchant has taken all necessary actions

 

 

37

 

--------------------------------------------------------------------------------



required to authorize the execution, delivery, and performance of the Sale
Documents, and no further consent or approval is required for the Merchant to
enter into and deliver the Sale Documents, to perform its obligations
thereunder, and to consummate the Sale, except for any such consent the failure
of which to be obtained could not reasonably be expected to have a material
adverse effect on the ability of the Merchant to execute and deliver this
Agreement and perform fully its obligations hereunder and/or conduct of the
Sale; and (iii) each of the Sale Documents has been duly executed and delivered
by the Merchant and constitutes the legal, valid and binding obligation of
Merchant enforceable in accordance with its terms.

(c)       The Merchant owns and will own at all times during the Sale Term, good
and marketable title to all of the Merchandise and FF&E (such FF&E being
identified in Exhibit 12.1(c)(1)) free and clear of all liens, claims, and
encumbrances of any nature, other than the liens listed in Exhibit 12.1 and any
applicable statutory liens. The Merchant shall not create, incur, assume, or
suffer to exist any security interest, lien, or other charge or encumbrance upon
or with respect to any of the Merchandise, the FF&E or the Proceeds other than
as provided for herein (including those listed in Exhibit 12.1). The Sale Order
shall provide that (following payment of the Initial Guarantee Payment and
delivery of the Guarantee L/C and the Expense L/C) all such liens, claims, and
encumbrances shall be transferred to and attach only to the Guaranteed Amount,
Expenses, and any other amounts due to the Merchant hereunder.

(d)       (i) The Merchant has maintained its pricing files in the ordinary
course of business, and prices charged to the public for goods, including the
“register price,” are the same in all material respects as set forth in such
pricing files for the periods indicated therein (including Merchant’s catalogue
and website, but excluding any “circular” or specially

 

 

38

 

--------------------------------------------------------------------------------



advertised Merchandise); (ii) there are no material changes to the pricing files
and records posted to the on-line dataroom, and no material changes to prices
other than those reflected in the pricing files and records have been made; and
(iii) all such pricing files and records are true and accurate in all material
respects as to the selling price to the public for such goods (inclusive of
prices in the Merchant’s catalogue and website, but excluding specially
advertised Merchandise and without consideration of any point of sale markdowns)
as of the dates and for the periods indicated therein.

(e)       All normal course permanent markdowns (price changes) on the
Merchandise located at the Stores and Transferred Merchandise have been taken
and have been programmed into Merchant’s registers and point of sales equipment.

(f)        The Merchant has not in contemplation of the Sale marked up or raised
the price of any items of Merchandise, or removed or altered any tickets or any
indicia of clearance merchandise, in each case in contemplation of the Sale. The
“register” price represents the selling price of each item of Merchandise
reflected in the pricing files posted to the on-line dataroom, taking into
account all “point of sale” markdowns and promotions and the status of any
applicable item of Merchandise as “refurbished.” As of the Sale Commencement
Date, the sale prices of Merchandise located in the Stores is consistent in all
material respects as the selling prices for such Merchandise in the Merchant’s
ongoing store locations.

(g)       Since May 1, 2008, the Merchant has not and shall not purchase or
transfer to or from the Stores any Merchandise or goods outside the ordinary
course, except as contemplated by this Agreement and as otherwise set forth
herein and except to the extent that such matters have been impacted by the
commencement of the Bankruptcy Case.

 

 

39

 

--------------------------------------------------------------------------------



(h)       To the best of the Merchant’s knowledge, all Merchandise is in
compliance with all applicable federal, state, or local product safety laws,
rules, and standards. The Merchant shall provide the Agent with its historic
policies and practices, if any, regarding product recalls prior to the Sale
Commencement Date and shall notify Agent of any product recalls it becomes aware
of after the Sale Commencement Date.

(i)        Throughout the Sale Term, and after giving effect to the Sale Order,
the Agent shall have the right, subject to the applicable agreements to which
the Merchant is a party (except as provided in the Sale Order), to the
unencumbered use and occupancy of, and peaceful and quiet possession of, each of
the Stores, the assets currently located at the Stores, and the utilities and
other services provided at the Stores. The Merchant shall throughout the Sale
Term maintain in good working order, condition, and repair, all cash registers,
heating systems, air conditioning systems, elevators, escalators, and all other
mechanical devices necessary for the conduct of the Sale at the Stores. Except
any amounts owing as a result of the commencement of the Bankruptcy Case, and
absent a bona fide dispute, throughout the Sale Term, as long as the Agent
reimburses the Merchant for Expenses as provided herein, the Merchant shall
remain current on all expenses and payables necessary for the conduct of the
Sale (other than those relating to any period prior to the commencement of the
Bankruptcy Case).

(j)        Except any amounts owing as a result of the commencement of the
Bankruptcy Case, the Merchant has paid, and as long as the Agent reimburses the
Merchant for Expenses as provided herein, the Merchant will continue to pay
throughout the Sale Term, all self-insured or the Merchant-funded employee
benefit programs for current Store employees, including health and medical
benefits and insurance and all proper claims made or to be made in

 

 

40

 

--------------------------------------------------------------------------------



accordance with such programs (other than those relating to any period prior to
the commencement of the Bankruptcy Case).

11.2.    Agent’s Representations, Warranties, and Covenants. Each entity
comprising the Agent hereby severally represents, warrants, and covenants in
favor of Merchant as follows:

(a)       The Agent shall conduct the Sale in accordance with applicable
non-bankruptcy laws and Merchant’s Leases and shall not change the Merchant’s
procedures and practices currently employed, except as otherwise provided in the
Sale Order.

(b)       Agent has the right, power, and authority to execute and deliver each
of the Agency Documents to which it is a party and to perform fully its
obligations thereunder. Agent has taken all necessary actions required to
authorize the execution, delivery, and performance of the Agency Documents, and
no further consent or approval is required on the part of Agent for Agent to
enter into and deliver the Agency Documents, to perform its obligations
thereunder, and to consummate the Sale. Each of the Agency Documents has been
duly executed and delivered by the Agent and, constitutes the legal, valid, and
binding obligation of Agent enforceable in accordance with its terms. No court
order or decree of any federal, state, or local governmental authority or
regulatory body is in effect that would prevent or impair or is required for
Agent’s consummation of the transactions contemplated by this Agreement, and no
consent of any third party which has not been obtained is required therefor
other than as provided herein. No contract or other agreement to which Agent is
a party or by which Agent is otherwise bound will prevent or impair the
consummation of the transactions contemplated by this Agreement.

 

 

41

 

--------------------------------------------------------------------------------



(c)       The Agent shall provide qualified and experienced store supervisors to
conduct the Sale.

(d)       Prior to the execution of this Agreement and the APA, the Merchant has
provided the Agent reasonable access to all pricing and cost files, computer
hardware, software and data files, inter-Store transfer logs, markdown
schedules, invoices, style runs and all other documents relative to the price,
mix and quantities of inventory located at the Stores which have been posted by
the Merchant to the on-line data room made available to prospective bidders for
the right to conduct the Sale.

(e)       On the date immediately preceding the Inventory Date, the Agent has
had and will have had the opportunity to inspect the Stores and the Merchandise.

 

11.3.

Additional Covenants.

 

(a)

Confidentiality.

(i)        Except as modified by the APA, All information concerning the Agent
received by the Merchant (other than that information that is a matter of public
knowledge or that has been published for public distribution or filed as public
information with any governmental authority) shall be used by the Merchant only
to evaluate and obtain approval of this transaction and shall not at any time,
except in filings with the Bankruptcy Court in connection with this Agreement
and the transactions contemplated hereby, be used for the advantage of or
disclosed by the Merchant to any third person without the prior written consent
of the Agent unless otherwise required by law (in which event, the Merchant
shall notify the Agent prior to any such disclosure). The Merchant may disclose
such information on a confidential basis to employees, officers, agents,
auditors, consultants, counsel to the Merchant,

 

 

42

 

--------------------------------------------------------------------------------



directors of the Merchant and the Committee and its professionals and any
secured lender to the Merchant and their professionals.

(ii)       All information concerning the Merchant and their assets received by
the Agent (other than that information that is a matter of public knowledge or
that has been published for public distribution or filed as public information
with any governmental authority) shall be used by the Agent only to evaluate and
obtain approval of this transaction and shall not at any time be used for the
advantage of or disclosed by the Agent to any third person without the prior
written consent of the Merchant unless otherwise required by law (in which
event, the Agent shall notify the Merchant prior to any such disclosure). The
Agent may disclose such information on a confidential basis to employees,
officers, agents, auditors, consultants, counsel and directors of the Agent.

(iii)      The covenants set forth in this Section 12.3(a) shall survive the
Closing or termination of this Agreement and the APA.

(b)       Transaction Expenses. Except as expressly provided for herein, each
party shall pay its own fees, costs and expenses incurred with respect to this
Agreement and the APA, whether or not the transactions contemplated hereby are
consummated.

(c)       Further Assurances. The Agent and the Merchant shall, from time to
time after the Closing, without further consideration, execute and deliver such
instruments and take such further actions as may be reasonably necessary or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.

 

Section 12.

Insurance.

12.1.    Merchant’s Liability Insurance. The Merchant shall continue until the
Sale Termination Date, in such amounts as it currently has in effect, all of its
liability insurance

 

 

43

 

--------------------------------------------------------------------------------



policies including, but not limited to, products liability, commercial general
liability, auto liability, and umbrella liability insurance, covering injuries
to persons and property in, or in connection with the Merchant’s operation of
the Stores, and shall cause the Agent to be named as an additional insured (as
its interest may appear) with respect to all such policies concerning the
Merchant’s operation of the Stores. The Merchant shall deliver to the Agent
certificates evidencing such insurance setting forth the duration thereof and
naming the Agent as an additional insured, in form reasonably satisfactory to
Agent. All such policies shall require at least 30 days’ prior notice to the
Agent of cancellation, non-renewal, or material change during the Sale Term.

12.2.    Merchant’s Casualty Insurance. The Merchant will provide throughout the
Sale Term, at the Agent’s cost as an Expense hereunder (limited to the amount
set forth in Section 4.1(q) above), fire, flood, theft, and extended coverage
casualty insurance covering the Merchandise in a total amount at any time equal
to no less than the aggregate Retail Price of the Merchandise at such time,
subject to any self-insurance amounts and the amount of any deductible or
self-insured retention, which shall be paid by the Merchant to the Agent in the
event of any casualty loss affecting the Merchandise. From and after the date of
this Agreement and the APA until the Sale Termination Date, all such policies
will also name the Agent as loss payee (as its interest may appear). In the
event of a loss to the Merchandise on or after the date of this Agreement, the
proceeds of such insurance attributable to the Merchandise plus any
self-insurance amounts and the amount of any deductible or self-insured
retention actually paid by the Merchant to the Agent (which amounts shall not be
an Expense), shall constitute Proceeds hereunder. If requested by the Agent, the
Merchant shall deliver to the Agent certificates evidencing such insurance
setting forth the duration thereof and naming the Agent as loss payee

 

 

44

 

--------------------------------------------------------------------------------



(as its interest may appear), in form and substance reasonably satisfactory to
the Agent. All such policies shall require at least 30 days’ prior notice to the
Agent of cancellation, non-renewal, or material change during the Sale Term. The
Merchant shall not make any change in the amount of any deductibles or
self-insurance amounts prior to the Sale Termination Date without the Agent’s
prior written consent.

12.3.    Agent’s Insurance. The Agent shall maintain at the Agent’s cost and
expense throughout the Sale Term in such amounts as it currently has in effect,
comprehensive public liability and automobile liability insurance policies with
insurance coverage in an amount reasonably satisfactory to the Merchant covering
injuries to persons and property in or in connection with the Agent’s agency at
the Stores, and shall cause the Merchant to be named as an additional insured
with respect to such policies. Exhibit 12.3 lists the Agent’s existing policies
and the coverage amounts for the policies. If requested by the Merchant, the
Agent shall deliver to the certificates evidencing such insurance policies
setting forth the duration thereof and naming the Merchant as additional
insured, in form and substance reasonably satisfactory to the Merchant. In the
event of a claim under any such policies, the Agent shall be responsible for the
payment of all deductibles, retentions, or self-insured amounts thereunder,
unless it is determined that liability arose by reason of the wrongful acts or
omissions or gross negligence of the Merchant or the Merchant’s independent
contractors or agents, other than the Agent or the Agent’s employees, agents or
independent contractors. All such policies shall require at least 30 days’ prior
notice to the Agent of cancellation, non-renewal, or material change during the
Sale Term.

12.4.    Worker’s Compensation Insurance. The Merchant shall at all times during
the Sale Term maintain in full force and effect worker’s compensation insurance
(including

 

 

45

 

--------------------------------------------------------------------------------



employer liability insurance) covering all Retained Employees in compliance with
all statutory requirements.

 

Section 13.

Indemnification.

13.1.    Merchant Indemnification. The Merchant shall indemnify and hold the
Agent and its officers, directors, employees, agents, and independent
contractors harmless from and against all claims, demands, penalties, losses,
liability, or damage, including, without limitation, reasonable attorneys’ fees
and expenses, directly or indirectly asserted against, resulting from, or
related to the Merchant’s material breach of or failure to comply with any of
its agreements, covenants, representations, or warranties contained in any Sale
Document. The Merchant shall indemnify the Agent from and against all claims,
demands, penalties, losses, liability, or damage, including, without limitation,
reasonable attorneys’ fees and expenses, directly or indirectly asserted
against, resulting from or related to: (i) any structural failures of the
buildings; (ii) any harassment or any other unlawful, tortious, or otherwise
actionable treatment of any customers, employees or agents of the Agent by the
Merchant or any of its representatives; (iii) the gross negligence (including
omissions) or willful misconduct of the Merchant or any officer, directors,
employees, agents or representative of the Merchant; and (iv) any claims arising
from breach of warranty, product liability or product recall relating to any
item of Merchandise sold through the Sale.

13.2.    Agent Indemnification. The Agent shall indemnify and hold the Merchant
and its officers, directors, employees, agents, and representatives harmless
from and against all claims, demands, penalties, losses, liability, or damage,
including, without limitation, reasonable attorneys’ fees and expenses, directly
or indirectly asserted against, resulting from, or related to: (i) Agent’s
material breach of or failure to comply with any of its agreements, covenants,

 

 

46

 

--------------------------------------------------------------------------------



representations, or warranties contained in any Sale Document; (ii) any
harassment or any other unlawful, tortious, or otherwise actionable treatment of
any customers, employees, or agents of the Merchant by Agent or any of its
representatives; (iii) any claims by any party engaged by Agent as an employee
or independent contractor arising out of such employment; and (iv) the gross
negligence (including omissions) or willful misconduct of Agent or officer,
directors, employees agents, or representative.

 

Section 14.

Defaults. [Omitted]

 

Section 15.

Miscellaneous.

15.1.    Notices. All notices and communications provided for pursuant to this
Agreement shall be in accordance with the APA

15.2.    Governing Law. This Agreement shall be governed and construed in
accordance with the laws governing the APA.

15.3.    Amendments. This Agreement may not be modified except in accordance
with the APA.

15.4.    Successors and Assigns. Section 13.8 of the APA shall apply to this
Agreement, provided, however, that Agent may not assign its rights or
obligations relating to the Sale without the prior written consent of Merchant.

15.5.    Sale of FF&E. The Agent shall have the right to sell and dispose of all
of the FF&E located in the Stores and the corporate headquarters located in San
Francisco, CA, and in all distribution centers, and all revenues and proceeds
from such sales, if any, shall be for the account of the Agent. The Agent shall
bear all expenses of the sale of the FF&E and shall not constitute Expenses
hereunder. At the conclusion of the Sale, the Agent may leave in place at the
Stores (and in the headquarters and in any distribution center) any unsold items
of FF&E .

 

 

47

 

--------------------------------------------------------------------------------



15.6.    Lien. Without limiting the Agent’s offset rights under Section 3.3(g)
above, upon payment of the Initial Guaranty Payment to the Merchant and the
issuance of the Guaranty L/C and the Expense L/C and in consideration of the
Agent’s payment of the Guaranteed Amount, and Expenses, and the provision of
services hereunder to the Merchant, the Merchant hereby grants to the Agent
pursuant to Bankruptcy Code § 364(d) a valid security interest in and lien upon
the Merchandise, FF&E and the Proceeds to secure all obligations of the Merchant
to the Agent hereunder. Until the payment in full of all amounts due to the
Merchant hereunder, including, but not limited to, the Guaranteed Amount and
reimbursement of Expenses (to the extent owed after consideration of Agent’s
offset rights under section 3.3(g) hereof, if any), the security interest
granted to Agent hereunder shall remain junior to the security interest of the
Lender, only to the extent of such unpaid amount (to the extent owed after
consideration of Agent’s offset rights under section 3.3(g) hereof, if any).
Upon entry of the Sale Order and payment of the Initial Guaranteed Payment and
the issuance of the Guaranty L/C and the Expense L/C, the security interest
granted to Agent hereunder shall be deemed properly perfected without the need
for further filings or documentation or Bankruptcy Court order.

15.7.    Section Headings The headings of sections of this Agreement are
inserted for convenience only and shall not be considered for the purpose of
determining the meaning or legal effect of any provisions hereof.

 

 

48

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Agent and the Merchant hereby execute this Agreement by
their duly authorized representatives as a sealed instrument as of the day and
year first written above.

SHARPER IMAGE CORPORATION

 

By: /s/ Rebecca L. Roedell                           

Name: Rebecca L. Roedell

Title: Executive Vice President &

Chief Financial Officer

 

HILCO MERCHANT RESOURCES, LLC,

 

By: /s/ Eric W. Kaup                                    

Name: Eric W. Kaup

Title: Executive Vice President, General Counsel, Member

HILCO CONSUMER CAPITAL, LLC,

 

By: /s/ Eric W. Kaup                                    

Name: Eric W. Kaup

Title: Executive Vice President, General Counsel, Managing Member

 

GORDON BROTHERS RETAIL

PARTNERS, LLC,

on behalf of Purchaser

 

By: /s/ Rafael Klotz                                       

Name: Rafael Klotz

Title: Managing Director

GB BRANDS, LLC,

on behalf of Purchaser

 

By: /s/ Rafael Klotz                                       

Name: Rafael Klotz

Title: Managing Director

 

 

49

 

 

WGM_TRAILER 2 WGM_TRAILER